UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6063



STEVEN LEVON SWINT,

                                            Petitioner - Appellant,

          versus


JOSEPH BROOKS,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (CA-04-341)


Submitted:   April 28, 2005                   Decided:   May 6, 2005


Before WILLIAMS, KING, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven Levon Swint, Appellant Pro Se.       Debra Jean Prillaman,
Assistant United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Steven    L.   Swint   appeals    the    district    court’s   order

denying relief on his 28 U.S.C. § 2241 (2000) petition.                We have

reviewed the record and find no reversible error.              Accordingly, we

affirm on the reasoning of the district court.               Swint v. Brooks,

No. CA-04-341 (E.D. Va. Dec. 7, 2004).               We dispense with oral

argument   because    the   facts   and     legal   issues     are   adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                       AFFIRMED




                                    - 2 -